In my consideration of this case, I was at first much impressed by the fact, upon which Mr. Justice Cothran so strongly bases his dissenting opinion, that five of the Judges of the Courts of the United States have held that the plaintiff was not entitled to recover on the evidence adduced in the two trials in the United States District Court. On reflection, however, I am reminded that in the trial in a Court of Common Pleas of one of the counties of this State twelve jurors reached the conclusion that the plaintiff was entitled to recover. This view of the jurors in this case was supported also by the finding of the twelve jurors, who heard the first case the first time in the United States District Court. The jurors in the second trial in the United States District Court did not have an opportunity to express their own opinions, as the verdict against the plaintiff was directed by the District Judge, Hon. Ernest F. Cochran, in obedience to the ruling of the Circuit Court of Appeals. Judge Cochran refused on the first trial, when the matter was left entirely to his own determination, to direct that verdict.
The opinions of the Judges of the United States Courts, both as to questions of law and of fact, are entitled to have, and do have, my greatest respect, but their opinions are not binding on me under the Constitution of South Carolina, which I am first of all bound to respect. Under that Constitution and the statute law of this State, I am required to entertain the highest respect for the verdicts of juries rendered in our own Courts. *Page 440 
I am here reminded of what Mr. Justice Marion said in the case of Chisolm v. Seaboard Air Line Railway, 121 S.C. 394,114 S.E., 500, as follows:
"If, as is sometimes intimated, unjust or mistaken verdicts are occasionally rendered by juries on questions like this, the remedy does not lie in usurpation by an appellate Court of the prerogatives of the jury, to whose unanimous judgment our law rightly commits the ultimate solution of these oftentimes difficult questions of mixed law and fact."